Nichols, Justice.
Whereas the Supreme Court of the United States by judgment of that court entered on March 4, 1968, reversed the judgments of this court in Hinton v. State, and Anderson v. State, 223 Ga. 174 (154 SE2d 246), wherein this court affirmed the judgments of the Superior Court of Crisp County convicting the defendants of the crime of damaging and defacing the flags of the United States and of this State, the judgments of this court are vacated and the judgments of the trial court are reversed.

Judgments reversed.


All the Justices concur.